                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

Zayer, Dounya
                                                            Civ. No.: 20-06070-ARR-PK
                 Plaintiff,

vs.
                                                              Notice of Appearance as
City of New York, et. al.                                           Co-Counsel

                Defendants.


       To: The Clerk of Court and all parties of record:

       Please take notice that I am admitted to practice in this Court and I hereby appear in this

case as co-counsel for the Plaintiff.

Dated: December 22, 2020
New York, New York
                                                             s/Tahanie A. Aboushi
                                                             Tahanie A. Aboushi, Esq.
                                                             The Aboushi Law Firm
                                                             1441 Broadway, 5th Floor
                                                             New York, NY 10018
                                                             Tel: (212) 391-8500
                                                             Fax: (212) 391-8508
                                                             Email: Tahanie@Aboushi.com
                                                             www.Aboushi.com
